Title: From George Washington to I. Sailly, 20 June 1784
From: Washington, George
To: Sailly, I.

 

Sir,
Mt Vernon 20th June 1784

I have been favor’d with a letter from you dated at Philaa the 4th inst:—I cannot better answer the queries therein, than by sending one of my advertisements; which is not only descriptive of my Lands in the back parts of this Country, but fully explanatory of the terms upon which they are to be obtained. If any of these lands should suit you & such families as you might incline to bring from France & Germany, and the terms are convenient & agreeable, it would be pleasing to me, that I have it in my power to accommodate you and your friends.
I have no other untenanted Lands, than what are mentioned in the enclosed Advertisement, except about 1200 acres within five miles of Alexandria which is altogether in wood, & the soil not of the first quality. I am Sir &c.

G. Washington

